United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                    July 18, 2003

                                          Before

                           Hon. WILLIAM J. BAUER, Circuit Judge

                           Hon. RICHARD A. POSNER, Circuit Judge

                           Hon. TERENCE T. EVANS, Circuit Judge



No. 02-2177

NATALIA KHARKHAN,                                  Petition for Review of an Order
                            Petitioner,            of the Board of Immigration Appeals.

      v.                                           No. A70-488-310

JOHN D. ASHCROFT,
                          Respondent.


                                      ORDER

       This court’s opinion dated July 16, 2003 is hereby corrected to reflect a date of
oral argument of January 17, 2003 instead of January 17, 2002.